The decision was made at November term 1846.
Dewey, J.
The defendant is indicted under the Rev. Sts. c. 126, <§> 32, for obtaining the property of Jonathan Blake by means of false pretences. The statute offence is described in very general terms, and is undoubtedly a very great extension of the criminal code, in its application to cases formerly punished as civil delinquencies or frauds.
A party, when thus indicted for a new statutory offence, may well insist at least upon all the usual and customary requisites to a valid indictment. He may demand that the indictment shall apprise him of the nature of the offence charged, in terms so specific as to give him notice of the real offence imputed to him, to such an extent that he may prepare for a trial. The government are not bound to state every thing they propose to prove by their witnesses ; but the substantial charge is to be clearly and fully set forth.
The case at bar, if confined in its proof, on the trial by the jury, to the mere allegations in the indictment, would be certainly quite bald. The indictment does not allege any bargain, nor any colloquium as to a bargain for a watch ; *523nor any proposition of Blake to buy, or of the defendant to sell a watch; nor any delivery of the watch, as to which the false pretences were made, into the possession of Blake, as a consideration for the money he paid the defendant.
It seems to us, that when money or other property is obtained by a sale or exchange of property, effected by means of false pretences, such sale or exchange ought to be set forth in the indictment, and that the false pretences should be alleged to have been made with a view to effect such sale or exchange, and that by reason thereof the party was induced to buy or exchange, as the case may be.
The question as to' the application of this and similar statutes to cases of false representations made in reference to contracts, or upon the sale of property, has often been raised, and a diversity of views on the point has prevailed in differ^ ent judicial tribunals. But the form of the indictment has rarely been questioned; and I find no case in which the precise point now before us has been settled. The case of The King v. Perrott, 2 M. & S. 379, is a strong case to show the views of the court of King’s Bench as to such indictments for obtaining goods by false pretences. The court took strong ground, comparing such cases to those of perjury, and requiring as full and direct an affirmation that the pretences were false, and known to be such, as would be required in reference to the testimony alleged to constitute the perjury.
Although the language of the Rev. Sts. c. 126, <§> 32, is very broad, yet all will agree that, in its practical application, the false declaration must be made to a party who has an interest in the matter, and is affected injuriously by the falsehood. We go further, however, and hold that in a case like the present, where the alleged false pretences were injurious only by inducing another person to buy the article as to which "such false representations were made, such sale or offer for sale must be set out as a part of the facts relied upon, and as a material allegation in the description of the offence.
A recurrence to the reported cases strongly confirms us in *524the view we have taken of this indictment. In the ca'se of State v. Mills, 5 Shepley, 211, the form of the indictment was, that the defendant “ did falsely pretend that a certain horse, which he then and there wished and offered to exchange, was a sound horse,” &c. In Commonwealth v. Stone, 4 Met. 43, the contract and sale are set forth. Other similar precedents might he referred to. In one case, however, The Queen v. Bloomfield, 1 Car. & Marshm. 537, the form of allegation seems to correspond with the present. In that case no question was raised as to the sufficiency of the indictment, but only upon points ruled by the presiding judge at the trial.
In The People v. Gates, 13 Wend. 311, it was held that an indictment for obtaining goods by false pretences must contain all the material facts and circumstances, which the public prosecutor would be bound to prove, in order to produce a conviction.
Upon the whole matter, the court are of opinion that this indictment does not plainly and distinctly set forth the offence intended to be charged; that it does not contain an averment of those material facts which the government would be bound to prove, before they could ask for a conviction ; and that, for this cause, the judgment should be arrested.